   8:21-cv-00026-BCB-PRSE Doc # 8 Filed: 01/22/21 Page 1 of 1 - Page ID # 8




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MATTHEW FELL,

                   Plaintiff,                               8:21CV26

      vs.
                                               MEMORANDUM AND ORDER
JUDGE KOPH,

                   Defendant.


      This matter is before me on my own motion. I am named as a defendant in
this matter, and I, therefore, must recuse myself pursuant to 28 U.S.C. § 455(b)(5).
Accordingly,

       IT IS ORDERED that the clerk’s office shall randomly assign a new judge
to this case and request a reassignment order from the Chief Judge. The chief pro
se staff attorney will assist the judge to whom the case is reassigned if requested to
do so.

      Dated this 22nd day of January, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
